IN THE SUPREME COURT OF TENNESSEE

                                        AT JACKSON




BARBARA WHITE, as the                  )
Administratrix of the Estate )
of Earl R. White, deceased, )
                                                )    Carroll Circuit
       Plaintiff/Appellant,
                         )
                         ) Hon. Julian P. Guinn, Judge
                                         )
v.                                       )   No. 02S01-9701-CV-00007
                                         )

WILLIAM H. LAWRENCE, M.D., )
                                         )

                                         )
                                                                       FILED
     Defendant/Appellee.        )                          October 5, 1998

                                                                       Cecil Crowson, Jr.
                                                                       Appellate C ourt Clerk
                                           ORDER


               The Court has considered the Petition for Rehearing filed by the

defendant/appellee, and it is the decision of a majority of this Court that the petition is

without merit. The Petition for Rehearing is denied.



               Justices Drowota and Holder adhere to the views expressed in their original

opinions.



                                                       PER CURIAM